

116 HR 1653 IH: Women and Countering Violent Extremism Act of 2019
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1653IN THE HOUSE OF REPRESENTATIVESMarch 8, 2019Ms. Frankel (for herself, Mr. Chabot, Mr. Keating, Mr. Wilson of South Carolina, Ms. Spanberger, Mr. Zeldin, Ms. Meng, Ms. Houlahan, Mr. Cohen, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure that the United States recognizes women’s varied roles in all aspects of violent
			 extremism and terrorism and promotes their meaningful participation as
			 full partners in all efforts to prevent and counter violent extremism and
			 terrorism, and for other purposes.
	
 1.Short titleThis Act may be cited as the Women and Countering Violent Extremism Act of 2019. 2.FindingsCongress finds the following:
 (1)Women play diverse roles in violent extremist organizations, including as victims, perpetrators, and preventers.
 (2)Extremist groups benefit strategically and financially from the subjugation of women. Terrorist groups violate the rights of women and girls, from sexual enslavement and forced marriages to limiting their access to education and public life. Violent extremist groups have used women and girls as rewards for new recruits and as part of their recruitment efforts. According to the 2016 U.S. State Department’s Country Reports on Terrorism, In 2015 and 2016, ISIS abducted, systematically raped, and abused thousands of women and children [in Iraq and Syria], some as young as eight years of age. Women and children were sold and enslaved, distributed to ISIS fighters as spoils of war, forced into marriage and domestic servitude, or subjected to physical and sexual abuse.. In northern Nigeria, Boko Haram has kidnapped and subjected thousands of women and girls to physical abuse, forced labor, forced marriage and sexual abuse.
 (3)As perpetrators of violent extremism and terrorism, women adopt all roles, including as informants, facilitators, recruiters, and suicide bombers. Empowering women may diminish their support for violent extremist organizations by increasing their sense of agency.
 (4)Seeing women as partners empowers them to detect early signs of radicalization, intervening before individuals become violent and delegitimizing violent extremist narratives. Analysis by the Council on Foreign Relations concluded that, Anti-terrorism messages are disseminated quite effectively throughout families and communities by women, who can challenge extremist narratives in homes, schools and social environments, and have particular influence among youth populations..
 (5)Extremist groups take strategic advantage of the relative absence of women in police and military forces. As security officials, women provide distinct insights, information, and analyses that can be mission-critical in keeping the peace. They may have access to populations and sites that men do not, allowing them to gather critical intelligence about potential security threats.
 (6)Research has demonstrated a relationship between the security of women and the security of states. According to a Texas A&M study, less empowerment for women in the household correlates with less stability nationwide, measured by political instability, lack of freedoms, autocracy, corruption, and internal conflict. Countries where women are less empowered at the household level are also more likely to produce foreign fighters going to territory controlled by terrorist organizations.
 (7)Counterterrorism policy has not been as effective at understanding how women can improve security efforts. According to the June 2016 U.S. National Action Plan on Women, Peace and Security, A narrow understanding of women’s roles in CVE [countering violent extremism] limits policy options and perpetuates strategic blind spots, such as failing to recognize women’s agency as potential mitigators and perpetrators of violence..
 (8)According to a 2015 United States Agency for International Development study of women’s participation in violent extremism, there has been a marked gap in CVE [countering violent extremism] programming, which has focused mostly on male participation, without a commensurate reflection on and response to female-specific drivers and recruitment strategies..
 (9)The Department of State & USAID Joint Strategy on Countering Violent Extremism, dated May 2016, notes that women can play a critical role in identifying and addressing drivers of violent extremism in their families, communities, and broader society; and commits to supporting programs that engage women as key stakeholders in preventing and countering violent extremism in their communities. Women are on the front lines of observing and countering extremist violence, including as police officers engaging with local communities to prevent violent extremism, imams and other religious leaders preaching religious tolerance, and as those countering efforts to radicalize their husbands, children, and communities.
 (10)The Women, Peace, and Security Act of 2017 (Public Law 115–68) established that Women in conflict-affected regions have achieved significant success in moderating violent extremism [and] countering terrorism..
 (11)The Consolidated Appropriations Act, 2017 (Public Law 115–31) required the creation of a comprehensive, inter-agency United States Government strategy to support women and girls at risk from extremism and conflict. Congress has also allocated $45,000,000 to support women and girls at risk from extremism and conflict.
 3.Statement of policyIt shall be the policy of the United States to recognize women’s varied roles in all aspects of violent extremism and terrorism, including as victims, perpetrators, and preventers, and to promote the meaningful participation of women as full partners in all efforts to prevent and counter violent extremism and terrorism.
 4.Authorization of assistance to women-led and women’s empowerment organizationsThe President is authorized to provide assistance to non-United States-based women-led and women’s empowerment organizations in foreign countries working on countering violent extremism and terrorism in such countries, including for the following purposes:
 (1)Supporting capacity-building efforts of such organizations and of women preventing and countering violent extremism and terrorism, including in the use of conflict analysis tools and methodologies.
 (2)Ensuring representation of women in working groups and initiatives discussing countering violent extremism and terrorism policies, strategies, and analyses, and seeking the input of such working groups and initiatives in the design of countering violent extremism and terrorism programs, including policies and programs led by the security sector.
 (3)Supporting projects that advance efforts to prevent or counter violent extremism and terrorism. (4)Encouraging national, regional, and local platforms for information exchange between female activists from countries facing violent extremism or terrorism so they can share experiences and learn best practices.
			5.Women, peace, and security strategy
 (a)In generalSubsection (a) of section 5 of the Women, Peace, and Security Act of 2017 (22 U.S.C. 2152j–1; Public Law 115–68) is amended—
 (1)in paragraph (1), by striking and after the semicolon at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (3)include a section on countering violent extremism and terrorism that addresses—
 (A)women’s contributions to preventing and countering violent extremism and terrorism, including through their community, religious, and security roles;
 (B)preventing, detecting, and countering women’s involvement in violent extremism and terrorism, including their roles as informants, facilitators, recruiters, and suicide bombers;
 (C)how violent extremist and terrorist groups target women and infringe on their rights and safety, and on the broader relationship between gender-based violence and extremism and terrorism;
 (D)the gender dimensions of disarmament, demobilization, and reintegration activities, including women’s positive engagement and participation in such efforts and the disarmament of women combatants; and
 (E)such other considerations as are determined appropriate by the President.. (b)Effective dateThe amendments made by subsection (a) of this section shall take effect on the date of the enactment of this section and apply beginning with the first Women, Peace, and Security Strategy that is required to be submitted pursuant to section 5 of the Women, Peace, and Security Act of 2017 after such date of enactment.
 6.Women and girls at risk from violent extremism and conflict strategyParagraph (2) of section 7059(e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31; relating to the strategy to support women and girls who are at risk from extremism and conflict) is amended by inserting and every four years thereafter after Act.
 7.Training for United States Government officialsSection 6 of the Women, Peace, and Security Act of 2017 (22 U.S.C. 2152j–2; Public Law 115–68) is amended—
 (1)in subsection (a), by adding at the end the following new paragraph:  (4)Preventing and countering violent extremism and terrorism.; and
 (2)in subsection (b)(1), by inserting preventing and countering violent extremism, after resolution,. 8.Training provided by the United States Government (a)In generalThe Secretary of State shall seek to increase the participation of women receiving training under the Department of State’s Anti-Terrorism Assistance (ATA) programs, with the goal of doubling by the date that is three years after the date of the enactment of this Act the total number of women receiving such training as of such date of enactment.
 (b)Antiterrorism assistanceSection 572 of the Foreign Assistance Act of 1961 (22 U.S.C. 2349aa–1) is amended— (1)in paragraph (2), by striking and after the semicolon at the end;
 (2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (4)to encourage foreign countries to include women participating in such activities.. 9.Research (a)In generalThe Secretary of Defense, Secretary of State, and the Administrator of the United States Agency for International Development, in consultation with the Secretary of Homeland Security and the Director of National Intelligence, shall conduct research on gender and countering violent extremism and terrorism, such as on the following:
 (1)The root and proximate causes of women’s and men’s participation in terrorist and violent extremist organizations.
 (2)How both violent extremism and countering violent extremism differently impact women and girls versus men and boys.
 (3)Ways to engage women and girls who are vulnerable to extremist and terrorist behavior. (4)Ways women and girls can assist in identifying individuals of concern.
 (5)The intersection of violent extremism and terrorism and the following: (A)Gender-based violence.
 (B)Women’s empowerment at the household level, such as property and inheritance rights, bride-price and dowry, and the level of societal sanction for the killing or harming of women.
 (C)Adolescent girls’ empowerment, such as the level of early, child, and forced marriage, and of girls’ access to secondary education.
 (6)Best practices to support women preventing and countering violent extremism and terrorism. (b)UtilizationThe Secretary of Defense, Secretary of State, and the Administrator of the United States Agency for International Development shall utilize the results of research required under subsection (a) to inform programming, including by updating relevant country, regional, and inter-agency strategies, projects, and activities, of the Department of Defense, the Department of State, and the United States Agency for International Development, respectively.
 (c)Submission to CongressNot later than two years after the date of the enactment of this Act, the Secretary of Defense, Secretary of State, and the Administrator of the United States Agency for International Development shall jointly submit to the appropriate congressional committees a report on the results of research required under subsection (a).
 10.Annual country reports on terrorismSection 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f) is amended—
 (1)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively; and (2)by inserting after subsection (b) the following new subsection:
				
					(c)Gender analysis
 (1)In generalThe report required under subsection (a) of this section shall include, for not fewer than five foreign countries considered in such report, a gender analysis of the conflict drivers, power dynamics, and impacts that are relevant to violent extremism in each such country, such as the following:
 (A)Terrorist recruitment practices. (B)Drivers of radicalization.
 (C)Women’s participation, status, and agency in their homes, communities, and society, including whether such women experience subordination, exclusion or gender-based violence.
 (D)Access to resources and services. (2)Selection criteriaForeign countries shall be selected for purposes of the gender analysis required under paragraph (1) on the basis of the following:
 (A)Low levels of gender equality in such country. (B)Access necessary to conduct such a gender analysis in such country.
 (C)Engagement or attempted engagement of organizations, including organizations led by women, to empower women to prevent and counter violent extremism and terrorism in such country.
 (D)Other criteria as determined by the Secretary of State.. 11.Report to Congress (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State, in conjunction with the Administrator of the United States Agency for International Development and the Secretary of Defense, shall provide a briefing and submit to the appropriate congressional committees a report on the implementation of this Act.
 (b)Public availabilityThe report required under subsection (a) shall be posted and made available on a text-based, searchable, and publicly available internet website.
 12.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives.
 (2)Countering violent extremismThe term countering violent extremism means pro­ac­tive actions to counter efforts by violent extremists to radicalize, recruit, and mobilize followers to violence and to address specific factors that facilitate violent extremist recruitment and radicalization to violence.
 (3)TerrorismThe term terrorism has the meaning given such term in subsection (d) of section 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f).
			